FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                      June 18, 2015
                       _________________________________
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.                                                   No. 15-6000
                                            (D.C. No. 5:14-CR-00108-C-1)
BRIAN ELDEN OSBORNE,                              (W.D. Oklahoma)

       Defendant-Appellant.

                        _________________________________

                        ORDER AND JUDGMENT *
                        _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                   _________________________________


      Convicted of conspiracy to manufacture and distribute counterfeit

currency, Mr. Brian Osborne was sentenced to the statutory maximum of

60 months in prison and 3 years of supervised release. After his release

from prison, Mr. Osborne violated the terms of his supervised release. The

district court revoked supervised release and sentenced Mr. Osborne to 8
*
      The parties do not request oral argument, and the Court has
determined that oral argument would not materially aid our consideration
of the appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). Thus, we
have decided the appeal based on the briefs.

     Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
months in prison. Mr. Osborne appeals, challenging the validity of the 8-

month term.

      In this appeal, Mr. Osborne argues that the district court lacked

authority to revoke supervised release because he had already served the

statutory maximum sentence for the underlying offense. For this argument,

Mr. Osborne concedes that (1) the plain-error standard governs and (2) we

have previously rejected his argument in a published opinion. We agree

with both concessions, which prevent us from reversing under the plain-

error standard. Thus, we affirm.

I.    Standard of Review

      Mr. Osborne forfeited his present argument by failing to raise it

before the district court. In light of this forfeiture, Mr. Osborne concedes

that we must apply the plain-error standard. We agree. Richison v. Ernest

Group, Inc., 634 F.3d 1123, 1127-1128 (10th Cir. 2011). Under this

standard, we can reverse only if the district court (1) made an error, (2)

that is plain, (3) that affects the defendant’s substantial rights, and (4)

seriously affects the fairness and integrity of judicial proceedings. United

States v. Edwards, 782 F.3d 554, 562 (10th Cir. 2015).

II.   Plain Error




                                       2
     According to Mr. Osborne, the district court erred in imposing a

sentence for violating the terms of his supervised release because he has

already served the statutory maximum sentence for his underlying offense.

There was no error, much less a plain error.

     Mr. Osborne concedes that we rejected the same argument in United

States v. Robinson, 62 F.3d 1282, 1286 (10th Cir. 1995). Under Robinson,

additional prison time is authorized even when the total time served would

exceed the statutory maximum for the underlying offense. Robinson, 62
F.3d at 1286.

     Because Mr. Osborne violated the terms of his supervised release, the

district court did not err in sentencing him to prison time beyond the

statutory maximum for the underlying offense. In the absence of any error,

we must affirm under the plain-error standard.


                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




                                      3